-




                  THEA~TORNEYGENERAL
                               OF   TEXAS


  BVILL   WILSON
A-RNEY       GENERAL
                                August 5, 1960

           Honorable William S. Fly, Chairman
           Texas Commission on State and
            Local Tax Policy
           Drawer C
           Capitol Station
           Austin 11, Texas           Opinion No. W-899
                                       Re:   Term of office of
                                             members of the
                                             Commission on State
           Dear Senator Fly:                 and Local Tax Policy.
                You have requested an opinion concerning the term
           of office of members of the Commission on State and
           Local Tax Policy of legislators who are not re-elected
           to the Legislature. Your specific questions read as
           follows:
                      "Does membership on the Commission on
                 State and Local Tax Policy of these legisla-
                 tors continue until expiration of their terms
                 of office as members of the 56th Legislature
                 or did it terminate with their failure to re-
                 ceive the nomination of their party as members
                 of the 57th Legislature?
                      "Is this member an 'ex officio member'
                 as that term is used In Attorney General's
                 Opinion No. S-139 so that, regardless of the
                 ruling on the status of the other members who
                 failed to receive nomination to the 57th Legis-
                 lature, this member would continue to serve on
                 the Commission until the expiration of his term
                 in the 56th Legislature?"
                The Texas Commission on State and Local Tax Policy
           was created by the provisions of House Bill 354, Acts
           of the 56th Legislature, 1959, chapter 486, page 1063.
           Section 1 of this Act provides as follows:
                                                         .




Honorable William S. Fly, Page 2 (w-899)


          "There is hereby established a Texas
     Commission on State and Local Tax Policy.
     It shall consist of nine (9) members, of
     whom three (3) shall be Members of the
     House of Representatives to be chosen by
     the Speaker of the House, one (1) of whom
     shall be Chairman of the House Revenue and
     Taxation Committee; three.(3) shall be
     Members of the Senate to be chosen by the
     Lieutenant Governor; and three (3) shall be
     representatives of the public to be appolnt-
     ed by the Governor. All such members shall
     be appointed and begin their service as soon
     as practicable after this Act becomes effec-
     tive. Appointments of such members shall be
     for a two-year period, and they may be
     reappointed. (Emphasis added)
          "Vacancies occurring on the Texas Com-
     mission on State and Local Tax Policy, here-
     inafter referred to as 'the Commission,' may
     be filled as soon as they occur by the re-
     spective appointment officer as the vacancy
     may indicate.
          "As soon as the membership of the Com-
     mission is complete, the members shall meet
     and by majority vote elect one (1) member
     Chairman and one (1) member Vice-Chairman.
     A vacancy in the Chairmanship shall be filled
     by the Vice-Chairman, and a new Vice-Chairman
     elected by the Commission. A majority of the
     Commission's membership shall constitute a
     quorum for the transaction of official business."
     Article 51(29e,Vernon's Civil Statutes, provides:
          "The membership of any duly appointed
     Senator or Representative on the Legislative
     Budget .Board or on the Legislative Council,
     or on any other interim Committee, shall, on
     the following contingencies, terminate, and
     the vacancy created thereby shall be lmmedlate-
     ly filled by appointment for the unexpired term
     in the same manner as other appointments to the
     Legislative Budget Board and the Legislative
     Council are made:
n   -




        Honorable William S. Fly, Page 3 (w-899)


                  "(a)   Resignation of such membership;
                  "(b) Cessation of membership in the
             Legislature for death or any reason;
                  "(c) Failure of such member to secure
             nomination or election to membership in the
             Legislature for the next succeeding term.
             It is noted that the provisions of Article 5429e
        apply on1 to membership on the      Legislative Budget
        Board; (2f Legislative Council;     Interim Committee
        of the Legislature. Therefore, Article 5429e has no
        application to the membership of the Texas Commission
        of State and Local Tax Policy. Furthermore, assuming
        arguendo, that Article 5429e had some application to
        the Texas Commission on State and Local Tax Policy, the
        provisions of House Bill 354, Acts of the 56th Le isla-
        ture, Regular Session, 1959, Chapter 486, page 102 3,
        would control over the provisions of Article 5429e, since
        it Is the latest enactment of the Legislature.
        de Jesus de la 0, 227 S.W.2d 212 (Tex. Crim.,
        W ight v. Broeter, 145 Tex. 142, 196 S.W. 2d
        TEwnsend v. Terrell, 118 Tex. 463, -6 S.W. 2d
        Stevenson v. State, 70 Tex. Grim. 565, 159 S.W. 505 (19131;
        Parshall v. State, 138~S.W. 759 (Tex. Grim., 1911); 39
        Texas~Jurlsnrudence 147: 59 Corpus Juris 929; Attorney
        General's Opinion V-996- (1950).
             You are, therefore, advised that the membership of
        Legislators on the Texas Commission on State and Local
        Tax Policy continues unt i.1the expiration of their term
        of office as Legislators or the expiration of a two-year
        period from the date of their appointment on the Commis-
        slon, whichever date is earlier.


                              SUM    MARY
                  The term of office of members of the
                  Texas Commission on State and Local
                  Tax Policy Is two years from the date
                  of appointment, provided their term
Honorable William S. Fly, Page 4     (ww-8991


               of office as Legislators does not
               terminate at an earlier date.
                                   Yours very truly,
                                   WILL WILSON
                                   Attorney General of Texas



                                        John Reeves
JR:&                                    Assistant

APPROVED:
OPINION COMMITTEE
C.K.Richards, Chairman
J. C. Davis
Marietta Payne
Fred Werkenthin
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore